DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/28/2020 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Amendments were made to the claims. No claims were cancelled. No new matter was added.

Response to Arguments
Discussion of Interpretations Under 35 U.S.C. 112 
3.	Claims 11, and 15 - 18 have been interpreted under 35 U.S.C. § 112. Applicant 
submits that claims 11, and 15 - 18 as amended should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Accordingly, pursuant to MPEP § 2181, no claim elements are presently subject to interpretation under 35 U.S.C. §112(f). 

Rejection of Claims under 35 USC § 103

4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 12:
	

	The previous Office Action rejected claims 1, 2, 11, and 12 are rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Lai, in view of Zankowski, further in view of Chujoh. Applicant respectfully disagrees. 
	Claims 4 - 6 and 14 - 20 were rejected under 35 U.S.C. § 103 as being allegedly 
unpatentable over Lai, in view of Zankowski, further in view of Chujoh, further in view of Wang, and further in view of Chen. As discussed, Lai, Zankowski, and Chujoh fail to teach or suggest the features of claim 1 and 11. Wang and Chen fail to remedy the deficiencies of Lai, Zankowski, and Chujoh.
	Claims 3 and 13 were rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Lai, in view of Zankowski, further in view of Chujoh, further in view of U.S. Pat. Pub. Divakaran, and further in view of Chen. As discussed above, Lai, Zankowski, Chujoh, Wang and Chen fail to teach or suggest the features of claim 1, 6, 11, and 16. Divakaran fails to remedy the deficiencies of Lai, Zankowski, Chujoh, Wang and Chen. Because dependent claims 3 and 13 depend either directly or indirectly from independent claims 1, 6, 11, and 16 include all the respective features thereof, these dependent claims are also patentable. Reconsideration and withdrawal of the rejection of claims 3 and 13 under 35 U.S.C. § 103 are requested.
	In view of the foregoing, Applicants submit that all of the pending 
claims are in condition for allowance, and a notice of allowance is requested.
  Response to Applicant’s arguments
Examiner disagrees with Applicant’s assertion that all claims are allowable in light of the above amendments, because Applicant’s arguments are moot in view of the new grounds of rejection on the basis of the newly introduce reference, US 20180131948 A1 to Wu et al.
Accordingly, Applicant’s request for allowance of all claims is denied. 
Indeed, though Lai appears to be silent about the feature of “obtaining “at least one knowledge-base image in a knowledge-base image set,” and the following limitations: selecting a , wherein a first random access segment of the to-be encoded video sequence comprises the reference image and a second random access segment of the to-be encoded video sequence comprises the to- be-encoded image; and performing inter-frame encoding on the to-be-encoded image based on the reference image to obtain bitstream data of the to-be-encoded image, wherein the bitstream data of the to-be-encoded image comprises encoded data of the to-be-encoded image and identification information used to identify the reference image,” nonetheless, Zankowski teaches: obtaining at least one knowledge-base image in a knowledge-base image set; (See Zankowski, Abstract, lines 6 - 8; Figs. 1, 2 and Pars. 0015, 0023, Pars. 0027, 0045 and 0046)
selecting a reference image of the to-be-encoded image from the at least one knowledge-base image, (See Zankowski, Fig. 1 and Pars. 0027 and 0028) wherein an image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence; (See Zankowski, Pars. 0033 and 0035 and Par. 0037: number of candidate reference image sets available)
	Moreover, in the same line of endeavor, Wu teaches the condition: selecting a reference image, wherein a first random access segment of the to-be encoded video sequence comprises the reference image (See Wu, Par. 0364: reference image in random access segment of the to-be encoded video sequence; See also Pars. 0490 – 0491 and 0604) and a second random access segment of the to-be encoded video sequence comprises the to- be-encoded image (See Wu, Par. 0490: to-be-encoded image corresponding to first reference image; Par. 0491: to-be-encoded sequence containing to- be-encoded image)
	Therefore, it would have been obvious to one of ordinary skill in the art, having the references of Lai, Zankowski, and Wu, before him/her, to combine the features of both references, in order to implement an image encoding method as disclosed in the instant Application.
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness  or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20170032504 A1), hereinafter “Lai,” in view of Zankowski (US 20120027271 A1), in view of Wu et al. (US 20180131948 A1), hereinafter “Wu.” and in view of Chujoh et al. (US 20040258156 A1), hereinafter “Chujoh.”

	In regard to claim 1, Lai discloses: an image encoding method, (See Lai, Abstract, lines 8 - 10; Par. 0005: image processing method using an encoding stage) comprising: 
 	obtaining a to-be-encoded image in a to-be-encoded video sequence  (See Lai, Abstract: detecting an input sequence of image frames captured using an image capturing device; to-be-encoded sequence of image frames to generate an encoded video signal; See also Pars. 0021 – 0023, 0040 and 0044)
Lai, however, is silent about the feature of obtaining “at least one knowledge-base image in a knowledge-base image set,” and the following limitations: 
selecting a reference image of the to-be-encoded image from the at least one knowledge-base image, wherein an image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence, wherein a first random access segment of the to-be encoded video sequence comprises the reference image and a second random access segment of the to-be encoded video sequence comprises the to- be-encoded image; and performing inter-frame encoding on the to-be-encoded image based on the reference image to obtain bitstream data of the to-be-encoded image, wherein the bitstream data of the to-be-encoded image comprises encoded data of the to-be-encoded image and identification information used to identify the reference image.
	Nonetheless, Zankowski teaches: obtaining at least one knowledge-base image in a knowledge-base image set; (See Zankowski, Abstract, lines 6 - 8: knowledge-base is searched for representative matches; base set comprising a plurality of reference image sets; Figs. 1, 2 and Pars. 0015, 0023: medical image processing module 110 receives an image set; See also Pars. 0027, 0045 and 0046)
selecting a reference image of the to-be-encoded image from the at least one knowledge-base image, (See Zankowski, Fig. 1 and Pars. 0027 and 0028: reference image sets can be selected by search through the knowledge-base) wherein an image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence; (See Zankowski, Pars. 0033 and 0035: base set 116 comprising a plurality of reference image sets ; Par. 0037: number of candidate reference image sets available)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lai and Zankowski, before him/her, to Combine the features of both references, in order to implement an image encoding method based on obtaining “at least one knowledge-base image in a knowledge-base image set,” and selection of a reference image of a to-be-encoded image from the knowledge-base image used as a candidate reference image of an image in the to-be-encoded video sequence before performing an inter-frame encoding operation.
	Moreover, in the same line of endeavor, Wu teaches the condition: selecting a reference image, wherein a first random access segment of the to-be encoded video sequence comprises the reference image (See Wu, Par. 0364: reference image in random access segment of the to-be encoded video sequence; See also Pars. 0490 – 0491 and 0604) and a second random access segment of the to-be encoded video sequence comprises the to- be-encoded image (See Wu, Par. 0490: to-be-encoded image corresponding to first reference image; Par. 0491: to-be-encoded sequence containing to- be-encoded image)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lai, Zankowski, and Wu, before him/her, to combine the features of both references, in order to implement an image encoding method based on obtaining “at least one knowledge-base image in a knowledge-base image set,” and selection of a reference image of a to-be-encoded image from the knowledge-base image used as a candidate reference image of an image in the to-be-encoded video sequence before performing an inter-frame encoding operation, and wherein a first random access segment of the to-be encoded video sequence comprises the reference image and a second random access segment of the to-be encoded video sequence comprises the to- be-encoded image.

	Lai, Zankowski and Wu are not specific about: performing inter-frame encoding on the to-be-encoded image based on the reference image to obtain (a) bitstream data of the to-be-encoded image, wherein the bitstream data of the to-be-encoded image comprises encoded data of the to-be-encoded image and identification information used to identify the reference image. 
	However, Chujoh teaches: performing inter-frame encoding on the to-be-encoded image based on the reference image (See Chujoh, Par. 0046: interframe encoding mode selected; Par. 0054: predictive equation using a reference image number; See also Par. 0069, Par. 0085 and disclosure in Claim 18: to-be-encoded region encoded; Par. 0090 and 0091: interframe encoding mode turned on and performed based on a reference image) to obtain bitstream data of the to-be-encoded image, (See Chujoh, Fig. 1 and Par. 0047: encoded data output sent to the transmission system or a storage system, inherently as a bitsteam; See also Pars. 0097 - 0099) wherein the bitstream data of the to-be-encoded image comprises encoded data of the to-be-encoded image  (See again Chujoh as cited above in Fig. 1 and Par. 0047; Pars. 0097 - 0099) and identification information used to identify the reference image. (See Chujoh, Abstract: information indicating combination of selected reference image information; Par. 0023: index information indicating combination of a reference image number with a predictive parameter sent as encoding information; See also Pars. 0044, 0045 and 0067; See further disclosure in Claim 1)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lai, Zankowski, Wu and Chujoh, before him/her, to combine the features of Chujoh with those of Lai and Zankowski, in order to implement an image encoding method capable of improving efficiency of image encoding by finding a unique corresponding image based on identification information of a reference image for performing inter-frame encoding on the to-be-encoded image based on the reference image.    	In regard to claim 2, Lai, Zankowski, Wu and Chujoh in combination disclose: the method according to claim 1, wherein different images in the knowledge-base image set have different identification information. (See Zankowski, Pars. 0027 - 0030: reference image set 102a-102n selection process by reviewing meta-data attached to the current medical image set 112; Through the use of meta-data, the knowledge-base can be sorted, which implies different identification information for different images in the knowledge-base image set)  
    	In regard to claim 11, Lai, Zankowski, Wu and Chujoh in combination disclose: an image encoding apparatus, comprising: an obtaining [[unit]] circuit, configured to obtain a to-be-encoded image in a to-be- encoded video sequence and at least one knowledge-base image from a knowledge-base image set; a selection [[unit]] circuit, configured to select a reference image of the to-be-encoded image from the at least one knowledge-base image, wherein an image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence, wherein a first random access segment of the to-be encoded video sequence comprises the reference image and a second random access segment of the to-be encoded video sequence comprises the to-be-encoded image; and an encoding [[unit]] circuit, configured to perform inter-frame encoding on the to-be- encoded image based on the reference image to obtain bitstream data of the to-be-encoded image, wherein the bitstream data of the to-be-encoded image comprises encoded data of the to-be-encoded image and identification information used to identify the reference image.
	Claim 11 is an image encoding apparatus drawn to the method of Claim 1. Thus the rationale applied to Claim 1 also applies, mutatis mutandis, to Claim 11.
    	In regard to claim 12, Lai, Zankowski, Wu and Chujoh in combination disclose: the apparatus according to claim 11, wherein different images in the knowledge-base image set have different identification information. (See Zankowski, Pars. 0027 – 0030 as cited in rationale applied to rejection of Claim 2)


11.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Zankowski, Wu and Chujoh and further in view of Divakaran et al. (US 20030007555 A1), hereinafter “Divakaran” and Chen et al (US 20170105005 A1), hereinafter “Chen.”
   	In regard to claim 3, the combination of Lai, Zankowski, Wu and Chujoh discloses: the method according to claim 2, but is not explicit about the additional limitation added to Claim 2: wherein the to-be-encoded video sequence comprises at least two sequence segments.
However, Divakaran teaches: to-be-encoded video sequence comprising at least two sequence segments. (See Divakaran, Par. 0004 and Par. 0054: partition 420 the video sequence into n-1 segments, first segment 421 and second segment 422; partitioning of sequence into two segments 421-422) 
Nonetheless, Zankowski, teaches “the identification information of the reference image comprises identification information of a reference sequence segment in which the to-be-encoded image is located, (image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence; (See Zankowski, Pars. 0033 and 0035: base set 116 comprising a plurality of reference image sets; Par. 0037: number of candidate reference image sets available) and Chujoh suggests “the identification information of the reference sequence segment is used to indicate that the reference image is used as a candidate reference image of an image in the reference sequence segment, (identification information used to identify the reference image. (See Chujoh, Abstract: information indicating combination of selected reference image information; Par. 0023: index information indicating combination of a reference image number with a predictive parameter sent as encoding information; See also Pars. 0044, 0045 and 0067; See further disclosure in Claim 1) 
Chujoh in combination with Zankowski teaches “the reference sequence segment is any one of the at least two sequence segments.” (See Chujoh, Abstract: information indicating combination of selected reference image information; Par. 0023: index information indicating combination of a reference image number with a predictive parameter sent as encoding information; See also Pars. 0044, 0045 and 0067; See further disclosure in Claim 1; - See also Zankowski, Pars. 0027 - 0030: reference image set 102a-102n selection process by reviewing meta-data attached to the current medical image set 112; Through the use of meta-data, the knowledge-base can be sorted, which implies different identification information for different images in the knowledge-base image set) 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lai, Zankowski, Wu, Chujoh and Divakaran before him/her, to combine the features of Chujoh and Divakaran with those of Lai and Zankowski, in order to implement an image encoding method capable of improving efficiency of image encoding by finding a unique corresponding image based on identification information of a reference image  	The above cited references are not specific about the limitation “the reference sequence segment comprises a random access segment in which the to-be-encoded image is located”
However, the concept disclosed in the limitation is taught by Chen. (See Chen, Abstract: performing predictive random access; See also Par. 0019 and Pars. 0071, 0224 and 0299) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lai, Zankowski, Wu and Chujoh, before him/her, to combine the features of Chujoh and Chen with those of Lai and Zankowski, Wu and Divakaran, in order to implement an image encoding method capable of improving efficiency of image encoding by finding a unique corresponding image based on identification information of a reference image and such that the reference sequence segment comprises a random access segment in which the to-be-encoded image is located. 
   	In regard to claim 13, the claim discloses: the apparatus according to claim 12, wherein the to-be-encoded video sequence comprises at least two sequence segments, the identification information of the reference image comprises identification information of a reference sequence segment in which the to-be-encoded image is located, the identification information of the reference sequence segment is used to indicate that the reference image is used as a candidate reference image of an image in the reference sequence segment, the reference sequence segment comprises a random access segment in which the to-be-encoded image is located, and the reference sequence segment is any one of the at least two sequence segments. (Claim 13 is an image encoding apparatus drawn to the method of Claim 3. Thus the rationale applied to Claim 3 also applies, mutatis mutandis, to Claim 13).

12.	Claims 4 – 6, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Zankowski and Chujoh and further in view of Wang (US 20060188020 A1), and Chen et al (US 20170105005 A1), hereinafter “Chen.”
   	In regard to claim 4, the claim discloses: the method according to claim 2, but not the following additional limitations added to Claim 2 to make up Claim 4.
 	However, Wang teaches: the performing inter-frame encoding on the to-be-encoded image based on the reference image comprises: obtaining a reconstructed image of the reference image based on the reference image; (See Wang, Par. 0015: prediction macroblocks used in encoding are selected from "reconstructed pictures"; See also Par. 0074: use the decoded, reconstructed sample values) and performing inter-frame encoding on the to-be-encoded image based on the reconstructed image of the reference image, (See Wang, Par. 0029: inter-frame encoding can then be utilized when necessary; See again Wang, Par. 0015: prediction macroblocks used in encoding are selected from "reconstructed pictures") 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lai, Zankowski, Chujoh, before him/her, to combine the features of Wang and Chujoh with those of Lai and Zankowski, in order to implement an image encoding method capable of improving efficiency of image encoding with added features as described in the above limitations.
Wang suggests in part the remaining limitations (See Wang, Par. 0079  Par. 0037: encoding bit rate control process), but is not as specific as Chen in teaching the performing inter-frame encoding wherein, the identification information of the reference image comprises quality layer information of the reference image, and the quality layer information of the reference image is used to indicate at least one of a resolution of the reconstructed image of the reference image  and a bitstream bit rate of the reconstructed image of the reference image. 
	Indeed, Chen teaches: performing the encoding wherein the identification information of the reference image comprises quality layer information of the reference image, (See Chen, Par. 0019 and 0087: different scalable layers are provided that represent the video bitstream in different spatial resolutions (or picture resolution) or in different reconstruction fidelities) and the quality layer information of the reference image is used to indicate at least one of a resolution of the reconstructed image of the reference image (See again Chen, Par. 0087: enhancement layers have increased spatial resolution, temporal resolution or frame rate, and/or reconstruction fidelity (or quality) as compared to the base layer) and a bitstream bit rate of the reconstructed image of the reference image. (See Chen, Par. 0062 and 0087: enhancement layers have increased frame rate; See also Par. 0089, Pa. 0234: track containing the associated layer, using extractors to indicate how bitstream is reconstructed; Par. 0299: reconstructed encoded block for use as a reference picture)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lai, Zankowski and Chujoh, before him/her, to combine the features of Chen and Chujoh with those of Lai and Zankowski, in order to implement an image encoding method capable of improving efficiency of image encoding by finding a unique corresponding image based on identification information of a reference image including resolution of the reconstructed image of the reference image and a bitstream bit rate of the reconstructed image of the reference image.   	In regard to claim 5, the claim discloses: the method according to claim 1, wherein the method further comprises: sending bitstream data of the reference image to a decoder side, (See Chen, Par. 0063: decoder receiving the video bitstream can decode one or more of the predictive random access pictures by performing inter-prediction using one or more of the background pictures as reference pictures (or reference images)) wherein the bitstream data of the reference image does not belong to bitstream data of the to-be-encoded video sequence, (See Lai, Abstract: detecting an input sequence of image frames captured using an image capturing device; to-be-encoded sequence (i.e., bitstream) of image frames to generate an encoded video signal; See also Pars. 0021 – 0023, 0040 and 0044) the bitstream data of the reference image comprises encoded data of the reference image (See again Chen, Par. 0063 as cited above) and an image type of the reference image, and the image type of the reference image is used to indicate that the reference image is an image in the knowledge-base image set. ( (See Zankowski, Fig. 1 and Pars. 0027 and 0028: reference image sets can be selected by search through the knowledge-base; - (i.e., selecting a reference image of the to-be-encoded image from the at least one knowledge-base image), wherein an image in the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence as indicated in Zankowski, Pars. 0033, 0035 and Par. 0037: number of candidate reference image sets available)
   	In regard to claim 6, the claim discloses: an image decoding method,  (See Chen, Par. 0063: decoder capable to decode predictive random access pictures; See also Chujoh: Video encoding/decoding method and apparatus, the decoder being as usual the counterpart of the encoder) comprising: obtaining bitstream data of a to-be-decoded image, (See Lai, Abstract and Pars. 0021 – 0023, 0040 and 0044 as cited in Claim 1 analysis) wherein the bitstream data of the to-be-decoded image comprises encoded data of the to-be-decoded image (See Chujoh, Fig. 1 and Par. 0047: encoded data output sent to the transmission system or a storage system, inherently as a bitsteam; See also Pars. 0097 - 0099) – (i.e., obtained bitstream data of the to-be-encoded image)) and identification information used to identify a reference image of the to-be-decoded image; and wherein the to-be-decoded image is part of a video sequence; searching. (See Chujoh, Abstract: information indicating combination of selected reference image information; Par. 0023: index information indicating combination of a reference image number with a predictive parameter sent as encoding information; See also Pars. 0044, 0045 and 0067; See further disclosure in Claim 1) searching, based on the identification information, a reconstructed-image set for a reconstructed image having the identification information of the reference image, (See Wang, Par. 0015: prediction macroblocks used in encoding are selected from "reconstructed pictures"; See also Par. 0074: use the decoded, reconstructed sample values) wherein the reconstructed image is a knowledge-base reconstructed image obtained through reconstruction, the knowledge-base reconstructed image is a reconstructed image of an image in a knowledge-base image set, (See Chen, Par. 0019 and 0087: different scalable layers are provided that represent the video bitstream in different spatial resolutions (or picture resolution) or in different reconstruction fidelities) and the image in the knowledge-base image set is used as a candidate reference image of an image in a to-be-decoded video sequence in which the to-be-decoded image is located; (See Zankowski, Pars. 0033 and 0035: base set 116 comprising a plurality of reference image sets; Par. 0037: number of candidate reference image sets available); - (i.e., (the knowledge-base image set is used as a candidate reference image of an image in the to-be-encoded video sequence)) wherein a first random access segment of the video sequence comprises the reference image and a second random access segment of the encoded video sequence comprises the to-be-decoded image; (See rationale used in rejection of Claim 1 on the basis of Wu as cited above) and in response to determining that the reconstructed image having the identification information of the reference image is found, performing inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image having the identification information of the reference image, (See Chen, Par. 0063: decoder capable to decode predictive random access pictures; See also Chujoh: Video encoding/decoding method and apparatus, the decoder being as usual the counterpart of the encoder) to obtain a reconstructed image of the to-be-decoded image. (See Wang, Par. 0029: inter-frame encoding can then be utilized when necessary; See again Wang, Par. 0015: prediction macroblocks used in encoding are selected from "reconstructed pictures"); - See again Chujoh: Video encoding/decoding method and apparatus, the decoder being as usual the counterpart of the encoder)   	In regard to claim 14, the claim discloses: the apparatus according to claim 12, wherein that the encoding [[unit]] circuit performs inter-frame encoding on the to-be-encoded image based on the reference image comprises: the encoding [[unit]] circuit obtains a reconstructed image of the reference image based on the reference image, and performs inter-frame encoding on the to-be-encoded image based on the reconstructed image of the reference image, wherein correspondingly, the identification information of the reference image comprises quality layer information of the reference image, and the quality layer information of the reference image is used to indicate at least one of a resolution of the reconstructed image of the reference image and a bitstream bit rate of the reconstructed image of the reference image. (Claim 14 is an image encoding apparatus drawn to the method of Claim 4. Thus the rationale applied to rejection of Claim 4 also applies, mutatis mutandis, to Claim 14)   	In regard to claim 15, the claim discloses: the apparatus according to claim 11, wherein the apparatus further comprises: a sending [[unit]] circuit, configured to send bitstream data of the reference image to a decoder side, wherein the bitstream data of the reference image does not belong to bitstream data of the to-be-encoded video sequence, the bitstream data of the reference image comprises encoded data of the reference image and an image type of the reference image, and the image type of the reference image is used to indicate that the reference image is an image in the knowledge-base image set. (Claim 15 is an image encoding apparatus drawn to the method of Claim 5. Thus the rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to Claim 15)    	In regard to claim 16, the claim discloses: an image decoding apparatus, comprising: an obtaining [[unit]] circuit, configured to obtain bitstream data of a to-be-decoded image, wherein the bitstream data of the to-be-decoded image comprises encoded data of the to-be-decoded image and identification information used to identify a reference image of the to-be-decoded image and wherein the to-be-decoded image is part of a video sequence; a search [[unit]] circuit, configured to search, based on the identification information of the reference image, a reconstructed-image set for a reconstructed image having the identification information of the reference image, wherein the reconstructed image is a knowledge-base reconstructed image obtained through reconstruction, the knowledge-base reconstructed image is a reconstructed image of an image in a knowledge-base image set, and the image in the knowledge-base image set is used as a candidate reference image of an Application No. 16/453,863-6-image in a to-be-decoded video sequence in which the to-be-decoded image is located, wherein a first random access segment of the video sequence comprises the reference image and a second random access segment of the encoded video sequence comprises the to-be- decoded image; and a decoding [[unit]] circuit, configured to: in response to determining that the reconstructed image having the identification information of the reference image is found, perform inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image having the identification information of the reference image, to obtain a reconstructed image of the to-be-decoded image. (Claim 16 stands as an image decoding apparatus drawn to the image decoding method of Claim 6. Thus the rationale applied to rejection of Claim 6 also applies, mutatis mutandis, to Claim 16)     	In regard to claim 17, the claim discloses: the apparatus according to claim 16, wherein the obtaining [[unit]] circuit is further configured to: in response to determining that the reconstructed image having the identification information of the reference image is not found, obtain, based on the identification information of the reference image, bitstream data having the identification information of the reference image as bitstream data of the reference image, wherein the bitstream data of the reference image does not belong to bitstream data of the to-be-decoded video sequence, and the bitstream data of the reference image comprises encoded data of the reference image and the identification information of the reference image; the decoding [[unit]] circuit is further configured to perform decoding based on the encoded data of the reference image to obtain a reconstructed image of the reference image, wherein the reconstructed image of the reference image has the identification information of the reference image; and the decoding [[unit]] circuit is further configured to perform inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image of the reference image to obtain a reconstructed image of the to-be-decoded image. (Claim 17 stands as an image decoding apparatus drawn to the image decoding method of Claim 7. Thus the rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to Claim 17) 
   	In regard to claim 18, the claim discloses: the apparatus according to claim 17, wherein the apparatus further comprises an update [[unit]] circuit, configured to update the reconstructed-image set by using the reconstructed image of the reference image as a new reconstructed image in the reconstructed-image set. (See Wang, Par. 0015: prediction macroblocks used in encoding are selected from "reconstructed pictures"; See also Par. 0074: use the decoded, reconstructed sample values); - (i.e., (obtaining a reconstructed image of the reference image based on the reference image); See also Chen, Pars. 0062, 0087. 0089, and Par. 0234: track containing the associated layer, using extractors to indicate how bitstream is reconstructed; Par. 0299: reconstructed encoded block for use as a reference picture; - the tracking implies updating)  
   	In regard to claim 19, the claim discloses: the apparatus according to claim 17, wherein the bitstream data of the reference image comprises an image type of the reference image, and the image type of the reference image is used to indicate that the reference image is an image in the knowledge-base image set. (Claim 19 stands as an image decoding apparatus drawn to the image decoding method of Claim 9. Thus the rationale applied to rejection of Claim 9 also applies, mutatis mutandis, to Claim 19)  
   	In regard to claim 20, the claim discloses: the apparatus according to claim 19, wherein the image type of the reference image and the identification information of the reference image are ; (See Wang, Par. 0019: network abstraction layer unit containing at least a portion of the at least one random access picture, wherein a header of the at least one network abstraction layer unit comprises a random access picture type indication assigned to network abstraction layer units of random access pictures encoded using inter-prediction; S) or the image type of the reference image is (See again Wang, Par. 0019 as cited above in regard to random access picture type indication assigned to network abstraction layer units; See also Zankowski, Fig. 1 and Pars. 0027 and 0028: selecting a reference image of the to-be-encoded image from the at least one knowledge-base image used as a candidate reference image of an image in the to-be-encoded video sequence as indicated in Zankowski, Pars. 0033, 0035 and Par. 0037) and the identification information of the reference image is (See Wang, Par. 0068 - 0071: Two classes of NAL units exist in the HEVC standard, including video coding layer (VCL) NAL units and non-VCL NAL units. A VCL NAL unit includes one slice or slice segment; NAL unit includes control information that relates to one or more coded pictures. An HEVC AU includes VCL NAL units containing coded picture data)  

Allowable Subject Matter
Claims 7 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of the method of claim 3, which discloses:
the method according to claim 6, wherein the method further comprises: in response to determining that the reconstructed image having the identification information of the reference image is not found, obtaining, based on the identification information of the reference image, bitstream data having the identification information of the reference image as bitstream data of the reference image, wherein the bitstream data of the reference image does not belong to bitstream data of the to-be-decoded video sequence, and the bitstream data of the reference image comprises encoded data of the reference image and the identification information of the reference image; performing decoding based on the encoded data of the reference image to obtain a reconstructed image of the reference image, wherein the reconstructed image of the reference image has the identification information of the reference image; and performing inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image of the reference image to obtain a reconstructed image of the to-be-decoded image. Moreover, claims 8 – 10 depend from Claim 7.

References considered but not cited
13.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Yu et al. (US 20180014012 A1) teaches PICTURE ENCODING/DECODING METHOD AND RELATED APPARATUS.
				Wada et al. (US 20100118945 A1) teaches METHOD AND APPARATUS FOR VIDEO ENCODING AND DECODING.
				Yamaguchi et al. (US 2009/0316787 A1) teaches Moving Image Encoder and Decoder.
				Park et al. (US 2014/0301473 A1) teaches Method for Inter Prediction and Device therefore.
		

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487